Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

      BODOR LABORATORIES, INC. and              )
      NICHOLAS S. BODOR,                        )
                                                )
           Plaintiffs,                          )   Case No. 1:19-cv-24379 (PCH)
                                                )
      v.
                                                )
                                                )
      BRICKELL SUBSIDIARY, INC. f/k/a
                                                )
      BRICKELL BIOTECH, INC.,
                                                )
                                                )
           Defendant.
                                                )

  DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT OR
    TO STAY THIS ACTION PENDING MANDATORY ARBITRATION

           Pursuant to 9 U.S.C. § 2, Fed. R. Civ. P. 12(b)(1), and S.D. Fla. L.R. 7.1,

  Defendant Brickell Biotech, Inc. (“Brickell”) seeks an order dismissing the complaint

  filed by plaintiffs Bodor Laboratories, Inc. (“Bodor Labs”) and Nicholas S. Bodor (“Dr.

  Bodor”) (collectively, “Plaintiffs” or “Bodor”), in deference to the parties’ agreement to

  resolve any disputes by binding arbitration. 1 Alternatively, this Court should stay

  this action pending resolution of a pending AAA arbitration.




  1Brickell files this motion for the limited purpose of seeking the dismissal and/or stay
  of this action pending final arbitration. Courts in the Eleventh Circuit “treat motions
  to compel arbitration as motions to dismiss for lack of subject matter jurisdiction
  under Rule 12(b)(1).” MRI Scan Ctr., LLC v. Nat’l Imaging Assocs., Inc., 2013 WL
  1899689, at *2 (S.D. Fla. May 7, 2013); see Shea v. BBVA Compass Bancshares, Inc.,
  2013 WL 869526, at *2 n. 3 (S.D. Fla. Mar. 7, 2013). Brickell, which has not been
  served, is not at this time raising any arguments under Rule 12(b)(6) and reserves
  the right to raise such arguments as may be appropriate in the event the Court denies
  this motion. Further, nothing in this motion is intended to waive Brickell’s right to
  arbitrate the claims asserted in Plaintiffs’ complaint as required by the parties’
  License, as discussed further below.
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 2 of 11



                           PRELIMINARY STATEMENT

        Brickell is a clinical-stage pharmaceutical company focused on developing

  treatments for skin diseases. Bodor Labs, founded by Dr. Bodor, is a company that

  engages in drug invention and design. (Dkt. No. 1 (“Compl.”) at ¶ 7.) Brickell and

  Bodor are parties to a License Agreement effective as of December 15, 2012, as

  amended (the “License” or “Agreement”). (Compl. Ex. A.) In that License, Bodor

  granted Brickell a worldwide, exclusive, royalty-bearing, sublicensable license under

  certain patents and other intellectual property related to sofpironium bromide to

  develop a drug approved by the U.S. Food & Drug Administration (“FDA”) and other

  global regulators to treat hyperhidrosis (excessive sweating).

        Brickell has been making tremendous progress at its own cost and financial

  risk to develop this new product that can serve a critical unmet need for patients.

  Brickell has completed a successful Phase 2b trial in the U.S. demonstrating that

  sofpironium bromide was well-tolerated and achieved statistically significant efficacy

  results in 227 adult patients with axillary hyperhidrosis. Brickell initiated a long-

  term safety study in September 2018 and is on the cusp of commencing the pivotal

  Phase 3 program this quarter.

        Brickell also has entered into a sublicense agreement with Kaken

  Pharmaceutical Co., Ltd. (“Kaken”), a Japanese company, to develop sofpironium

  bromide for use in Japan and other Asian countries. The Kaken sublicense was

  initially entered into on March 31, 2015 and has been amended several times since

  then. (See Compl. Ex. B.)

        All of these successes are the result of Brickell’s hard work, which has come at


                                          —2—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 3 of 11



  considerable expense. Notwithstanding these successes, and notwithstanding that

  the pivotal Phase 3 U.S. trial was about to begin, on October 23, 2019, Bodor

  purported to immediately terminate the License. In its “termination” letter, Bodor

  wrote that it was doing so “because of (a) the patent challenge you have initiated by

  the filing of a baseless provisional patent application that was wrongly claimed to be

  the independent work of Brickell and/or Kaken … and (b) your material breaches to

  the License agreement and your false dealings with Kaken, which have wrongfully

  deprived Bodor of millions of dollars in royalties and milestone payments.” (Compl.

  Ex. D.) Bodor later that day filed this lawsuit.

        As Brickell will demonstrate in its pending arbitration against Bodor (Ex. 1),

  that “termination” letter was null, void, and delivered in bad faith. Bodor knows that

  Brickell has not initiated any “patent challenge” to any of Bodor’s patents. The

  provisional patent application about which Bodor complains—which Brickell

  provided to Bodor as confidential information under the License—does not purport to

  seek a decision from any tribunal or authority that any Bodor patent is invalid.

        Bodor also knows that Bodor has not been deprived of any moneys to which

  Bodor is contractually entitled. Bodor complains that, as a result of amendments to

  the sublicense, a potential future milestone payment was replaced by a research &

  development (“R&D”) payment that helped Brickell fund its development efforts for

  sofpironium bromide. But the License expressly excludes from any payment

  obligations to Bodor funds paid to Brickell exclusively for R&D purposes. And nothing

  in the License prohibited Brickell and Kaken from amending the terms of their




                                           —3—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 4 of 11



  sublicense.

        Demonstrating its bad faith, Bodor attached to the complaint a letter dated

  July 26, 2019 in which Bodor purported to raise certain issues and request certain

  payments related to the License. Bodor did not tell the Court that Bodor affirmatively

  withdrew that letter on July 30, 2019. (See Ex. 2.) Thus, at the time of its

  “termination” letter and lawsuit, Bodor had not given Brickell written notice of any

  pending dispute related to the License.

        As relevant to the issue presented in this motion, Bodor has not sought to

  resolve its disagreements with Brickell under the dispute resolution procedure

  required by Section 9.2 of the License—final, binding and conclusive arbitration

  conducted in Miami-Dade County pursuant to the American Arbitration Association

  (“AAA”) Commercial Arbitration Rules:

        9.2 Disputes. Subject to Sections 9.1 and 9.4, should mediation be
        unsuccessful, the Parties agree that all disputes, controversies or
        differences which may arise between them or for the breach of any of the
        terms hereof shall be referred to and settled by arbitration in accordance
        with the Rules of the American Arbitration Association (“Rules”) as
        currently in force by one or more arbitrators appointed under such
        Rules. Such arbitration hereunder shall be conducted in the English
        language and shall be held in Miami-Dade County, Florida. The
        determination of the arbitration shall be final, binding and conclusive
        upon the Parties hereto. Notwithstanding anything herein to the
        contrary, the relevant cure periods for breach under this Agreement
        shall be suspended while either Party pursues resolution to a dispute
        through arbitration.

  (Compl. Ex. A, § 9.2 (emphases added).)

        Consistent with its adherence at all times to the express language of the

  License, Brickell has commenced a AAA arbitration against Bodor for the patently




                                            —4—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 5 of 11



  deficient “termination” letter and the damage caused by Bodor to Brickell. (Ex. 1.)

        Because the parties agreed that “all disputes” between them must be resolved

  “in a final, binding and conclusive” arbitration, Plaintiffs’ complaint should be

  dismissed or, alternatively, the Court should stay this action pending completion of

  the already-commenced arbitration.

                                 LEGAL STANDARD

        The Federal Arbitration Act (“FAA”) “requires a court to either stay or dismiss

  a lawsuit and to compel arbitration upon a showing that (a) the plaintiff entered into

  a written arbitration agreement that is enforceable “under ordinary state-law”

  contract principles and (b) the claims before the court fall within the scope of that

  agreement.” Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir. 2008) (citing 9

  U.S.C. §§ 2–4) (quoting Paladino v. Avnet Computer Techs., Inc., 134 F.3d 1054, 1061

  (11th Cir. 1998)). Conversely, a party seeking to avoid arbitration must prove that

  the agreement to arbitrate was waived. Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d

  1309, 1315 (11th Cir. 2002). Any “ambiguities as to the scope of the arbitration clause

  itself [are] resolved in favor of arbitration.” Tookenay v. Santander Consumer USA,

  Inc., 2012 WL 3245343, at *2 (S.D. Fla. Aug. 9, 2012) (quoting Volt Info. Scis., Inc. v.

  Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 476 (1989)).

        When all claims at issue in a case are subject to arbitration, dismissal is

  appropriate. See, e.g., Abellard v. Wells Fargo Bank, N.A., 2019 WL 2106389, at *4

  (S.D. Fla. May 14, 2019) (“[W]here the Court compels arbitration of all of the claims

  involved, the Court sees no benefit to a stay, as opposed to dismissal.”); Perera v. H&R

  Block Enters., Inc., 914 F. Supp. 2d 1284, 1290 (S.D. Fla. 2012) (collecting cases). In


                                           —5—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 6 of 11



  the alternative, a court may stay a case pending arbitration per Section 3 of the FAA,

  9 U.S.C. § 3. And whether a court dismisses or stays the case, the FAA “mandates

  that district courts shall direct the parties to proceed to arbitration on issues as to

  which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd,

  470 U.S. 213, 218 (1985).

                                      ARGUMENT

  I.    Brickell and Bodor Have an Enforceable Arbitration Agreement.

        There is no question that the parties entered into a valid and enforceable

  arbitration agreement. Under Florida law, “the plain meaning of the contract’s

  language controls interpretation of the contract.” Viamonte v. Biohealth Techs., Inc.,

  2009 WL 4250578, at *3 (S.D. Fla. Nov. 25, 2009) (quoting Belize Telecom, Ltd. v.

  Government of Belize, 528 F.3d 1298, 1306 (11th Cir. 2008)). This requires courts to

  give words “their natural meaning or the meaning most commonly preferred to one

  that is unreasonable.” Termaforoosh v. Wash, 952 So.2d 1247, 1249 (Fla. 5th DCA

  2007) (citing Thompson v. C.H.B., Inc., 454 So.2d 55, 57 (Fla. 4th DCA 1984)). “In

  interpreting an arbitration clause, ‘as with any other contract, the parties’ intentions

  control, but those intentions are generously construed as to issues of arbitrability.’”

  Jensen v. Rice, 809 So. 2d 895, 899 (Fla. 3d DCA 2002) (quoting Mitsubishi Motors

  Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)).

        Article 9 of the Agreement unambiguously provides:

        9.2 Disputes. Subject to Sections 9.1 and 9.4, should mediation be
        unsuccessful, the Parties agree that all disputes, controversies or
        differences which may arise between them or for the breach of any of the
        terms hereof shall be referred to and settled by arbitration in accordance
        with the Rules of the American Arbitration Association (“Rules”) as


                                           —6—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 7 of 11



        currently in force by one or more arbitrators appointed under such
        Rules. Such arbitration hereunder shall be conducted in the English
        language and shall be held in Miami-Dade County, Florida. The
        determination of the arbitration shall be final, binding and conclusive
        upon the Parties hereto. Notwithstanding anything herein to the
        contrary, the relevant cure periods for breach under this Agreement
        shall be suspended while either Party pursues resolution to a dispute
        through arbitration.

  (Compl. Ex. A, § 9.2 (emphases added).) 2

        As the intent of the parties in the License Agreement is clear that any dispute

  among them, let alone any disputes arising out of the Agreement, must be resolved

  in arbitration, any contrary interpretation would disregard the plain meaning of the

  Agreement in contravention of Florida contract law. See, e.g., Viamonte, 2009 WL

  4250578, at *4 (affirming motion to compel arbitration when plain meaning of the

  contract required arbitration).

        It also makes no difference that Bodor has purported to terminate the License.

  “Arbitration provisions are to be construed to require arbitration of disputes arising

  after the cancellation of the underlying contract unless such disputes are specifically

  excluded from arbitration.” Auchter v. Zagloul, 949 So.2d 1189, 1194 (Fla. 1st DCA

  2007); accord Shea v. BBVA Compass Bancshares, Inc., 2013 WL 869526, at *5 (S.D.

  Fla. Mar. 7, 2013) (granting motion to compel arbitration despite the plaintiff’s




  2 Under the License, informal dispute resolution followed by mediation is supposed
  to be a precursor to the initiation of formal legal proceedings. (Compl. Ex. A, § 9.1.)
  Bodor has violated this aspect of the License with its complaint. But for present
  purposes, all that matters is that “issues of procedural arbitrability, including
  conditions precedent to arbitration, are for arbitrators to decide.” Dimattina
  Holdings, LLC v. Steri-Clean, Inc., 195 F. Supp. 3d 1285, 1289 (S.D. Fla. 2016) (citing
  Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1107, 1109 (11th Cir. 2004)).


                                          —7—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 8 of 11



  assertion that he terminated the agreement because the agreement expressly

  provided that it survived termination). Here, leaving aside that Bodor’s notice of

  termination was improper, the License provides that Article 9, which includes the

  agreement to arbitrate, survives termination. (Compl. Ex. A, § 4.4.)

  II.   Bodor’s Claims Are Within the Scope of the Arbitration Agreement.

        The Bodor claims clearly fit within the scope of the arbitration clause. The

  parties’ agreement to arbitrate is broad—“all disputes, controversies or differences

  which may arise between them or for the breach of any of the terms [of the License].”

  (Compl. Ex. A, § 9.2 (emphases added).) And the Eleventh Circuit reads the words

  “any” and “all” in an arbitration agreement broadly. See, e.g., Viamonte, 2009 WL

  4250578, at *4 (citing Gregory v. Electro-Mechanical Corp., 83 F.3d 382, 385–86 (11th

  Cir. 1996)); Olsher Metals Corp. v. Olsher, 2003 WL 25600635, at *5 (S.D. Fla. Mar.

  26, 2003), aff’d, 90 F. App’x 383 (11th Cir. 2003) (collecting cases).

        Bodor cannot end-run the mandatory arbitration provision of the License

  Agreement by seeking a declaratory judgment or a permanent injunction. The

  complaint makes clear that Bodor wants this Court to interpret the License and

  determine whether any party has violated it. The parties agreed that this was the

  responsibility of an arbitrator, not the Court. Indeed, the parties agreed that any

  disputes between them should be resolved on the merits in final, binding and

  conclusive arbitration. Bodor’s request in its complaint for an injunction seeking to

  cease and desist Brickell’s use of its intellectual property is both a dispute between

  the parties and inextricably bound up with whether Brickell initiated a patent

  challenge or has materially breached the License. (As will be demonstrated in the


                                           —8—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 9 of 11



  arbitration, Brickell has done neither.) As such, it falls within the scope of the

  arbitration agreement.

         Finally, the complaint demonstrates that Bodor is not seeking “a preliminary

  injunction or other provisional equitable relief … to avoid irreparable harm to itself

  or to preserve its rights under the Agreement.” (Compl. Ex. A, § 9.4.) Bodor seeks a

  permanent injunction and a final declaratory judgment, not any provisional relief.

  Any purported contention of irreparable harm justifying a provisional or preliminary

  injunction would ring hollow when the complaint filed at the end of October alleges

  that all of the facts about which Bodor complains were known to it no later than the

  end of July, and in most cases months, if not years, earlier. (See, e.g., Compl. ¶¶ 16,

  28, 36, 40.) In short, Bodor has filed the lawsuit to avoid its obligation to arbitrate,

  not to preserve any right under the Agreement.

  III.   This Court Should Dismiss This Action.

         As noted above, “the weight of authority clearly supports dismissal of the case

  when all of the issues raised in the district court must be submitted to arbitration.”

  Perera, 914 F. Supp. 2d at 1290. Bodor’s contrived argument about alleged

  infringement of its intellectual property does not alter the analysis. That argument

  is a dispute between the parties that must be arbitrated under the parties’ agreed-

  upon, broad arbitration clause. Further, whether or not Brickell is infringing on

  Bodor’s intellectual property turns on whether or not Bodor has properly terminated

  the License. That, too, is an issue that the pending AAA arbitration will resolve.

  Accordingly, this Court should dismiss this case.

         At a minimum, this Court should stay this action pending resolution of the


                                           —9—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 10 of 11



  pending AAA arbitration, which invokes the dispute resolution provision mechanism

  to which the parties expressly agreed, and which will resolve whether there is any

  merit to Bodor’s claims, or whether, instead, Bodor has itself materially breached the

  License and substantially damaged Brickell by filing a baseless “termination” notice.

                                    CONCLUSION

        Bodor’s action asks this Court to address issues that the parties

  unambiguously committed exclusively to binding, final and conclusive arbitration.

  This Court accordingly should dismiss this action in lieu of arbitration. In the

  alternative, this Court should stay the action pending completion of the pending AAA

  arbitration.

                                         Respectfully Submitted,

                                         /s/ Alan D. Lash

                                         Alan D. Lash (FBN 510904)
                                         LASH & GOLDBERG LLP
                                         Miami Tower
                                         100 Southeast 2nd St. Suite 1200
                                         Miami, FL 33131-2158
                                         Tel: 305.347.4040
                                         Fax: 305.347.4050
                                         alash@lashgoldberg.com

                                         Benjamin C. Block (pro hac vice pending)
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth St., N.W.
                                         Washington, D.C. 20001
                                         Tel: 202.662.5205
                                         Fax: 202.778.5205
                                         bblock@cov.com

                                         Counsel for Defendant



                                         —10—
Case 1:19-cv-24379-PCH Document 6 Entered on FLSD Docket 10/30/2019 Page 11 of 11



                           CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2019, I electronically filed the foregoing

  with the Clerk of the Court for the United States District Court for the Southern

  District of Florida by using the CM/ECF system, which sent notification of such filing

  to all CM/ECF participants.


                                                /s/ Alan D. Lash




                                         —11—
